PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kim, Seungman
Application No. 16/581,558
Filed: 24 Sep 2019
For: ELECTRONIC APPARATUS AND METHOD OF SELECTIVELY APPLYING SECURITY MODE IN MOBILE DEVICE
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.137(a), filed July 23, 2021, requesting revival of the above-identified application. Because petitioner asserts a proper reply was timely filed, the petition will be treated under 37 CFR 1.181, as a request that the Office withdraw the holding of abandonment in the above-identified application. 

The constructive petition under 37 CFR 1.181 is GRANTED.

The petition under 37 CFR 1.137(a) is DISMISSED AS MOOT.

According to the July 22, 2021 Notice of Abandonment, this application was held abandoned due to applicant’s alleged failure to timely reply to the Office letter mailed January 13, 2021. The July 22, 2021 Notice of Abandonment states no reply has been received.

However, a review of the application file reveals that applicant timely and properly replied to the salient Office action, the final Office action of December 18, 2020. Therefore, the application is not abandoned.

On December 18, 2020, the Office mailed a final Office action. On January 3, 2021, applicant filed a document entitled, “ RCE AND AMENDMENT”, the $680 RCE fee, and an amendment as the submission. While applicant did not use form PTO/SB/30 to file the RCE, it is clear that applicant filed a RCE on January 3, 2021. 

Evidence supporting this position is: The title of the document filed on January 3, 2021 is “RCE AND AMENDMENT”.  Applicant typed “RCE and Amendment dated January 3, 2021 / In response to Final OA of December 18, 2020”at the top left of every page of the filing. Applicant states in the first line of the document that “[a] RCE is being concurrently herewith.” The Conclusion section of the Remarks section of the January 3, 2021 filing states, “A fee for RCE 

The January 3, 2021 submission satisfies MPEP 706.07(h), which states: …To implement the RCE practice, 37 CFR 1.114  provides a procedure under which an applicant may obtain continued examination of an application in which prosecution is closed (e.g., the application is under final rejection or a notice of allowance) by filing a submission and paying a specified fee….

The examiner should have considered the January 3, 2021 filing as a RCE filed with an amendment as the required submission under 37 CFR 1.114, not as an amendment after final that failed to place the application in prima facie condition for allowance. As applicant timely filed a proper reply to the December 18, 2020 final Office action on January 3, 2021, the constructive petition under 37 CFR 1.181 is granted, the holding of abandonment is withdrawn, and the  July 22, 2021 Notice of Abandonment is vacated. 

The petition under 37 CFR 1.137(a) is dismissed as moot, and the $1050 petition fee has been refunded in the manner in which it was paid.

This application is being referred to Technology Center AU 2666’s technical support staff to process the RCE, filed January 3, 2021.  The examiner of record will then consider the amendment filed January 3, 2021, the supplemental amendment, filed February 3, 2021, and the second supplemental amendment, filed February 8, 2021 as the submissions for the January 3, 2021 RCE.

Telephone inquiries pertaining to this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET